DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit”; “generation unit”; “parameter setting unit” in claim 1, 3-7, and 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Para 016 of the specification of the instant application defines hardware structure for the “units”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2006/0064004 to Machida; in view of U. S. Publication No. 2014/0303478 to Roche et al.
Regarding Claims 1 and 15 Machida teaches a magnetic resonance imaging apparatus comprising: an image acquisition unit that measures a nuclear magnetic resonance signal in accordance with a predetermined pulse sequence under a plurality of imaging conditions to acquire two or more kinds of images (para 018-020 teaches acquiring plurality of 3d images); a combined image generation unit that combines the two or more kinds of images using a predetermined combination parameter and a combination function to generate a combined image (para 018-020 teaches combining the plurality of 3d images to generate a combined image); and a combination parameter setting unit that sets a combination parameter to be used by the combined image 
Machada does not expressly teach a plurality of imaging conditions to acquire two or more kinds of images; a combined image generation unit that combines the two or more kinds of images using a predetermined combination parameter and a combination function to generate a combined image.
Roche teaches a plurality of imaging conditions to acquire two or more kinds of images; a combined image generation unit that combines the two or more kinds of images using a predetermined combination parameter and a combination function to generate a combined image (para 011 and  0049 teaches combining images acquired with different time echo [different imaging parameters/conditions]).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Machada such that the plurality of different kinds of images are combined to form a combined image, as taught by Roche since such a setup would result in an image with more information for the physician.
Regarding Claim 2, Machada teaches that the specific tissue is a blood vessel and the combined image is an image for blood vessel diagnosis (figs. 2, 3, and 9 teaches images of the tissue, and imaging different tissue is a functional limitation).  
Regarding Claim 3, Machada teaches that the combination parameter setting unit sets regions obtained by dividing an imaging region on each cross section vertical to a direction in which blood mainly flows as the division regions (figs. 2, 3, and 9 teaches images of the tissue, and imaging different tissue is a functional limitation).  
Regarding Claim 4, Roche teaches that the image acquisition unit performs imaging under conditions in which at least one of a flip angle, a repetition time, an echo time, and a high-frequency magnetic field pulse phase increment value is different as the plurality of imaging conditions  (para 011 teaches flip angle; repetition time, as one of the conditions).  
Regarding Claim 5, Roche teaches that the pulse sequence used by the image acquisition unit is a gradient echo-based sequence, and wherein the image acquisition unit performs the imaging under two or more conditions that at least one of the flip angle and the repetition time is changed as the plurality of imaging conditions (para 011 teaches flip angle as one of the conditions).  
Regarding Claim 6, Roche teaches that at least one of the images acquired by the image acquisition unit is an image in which a difference in one of a proton density, a longitudinal relaxation time, and a transverse relaxation time of the tissue other than the specific tissue is weighted (para 011 teaches proton density).  
Regarding Claim 10, Roche teaches that the combination function is a function of calculating a probability of the specific tissue, and wherein the combination parameter is 
Regarding Claim 11, Machada teaches that the standard data is data of a pixel value of each of the specific tissue and the tissue other than the specific tissue at each of the division regions acquired by imaging a plurality of subjects in advance using the predetermined pulse sequence or simulating the pixel values obtained in the predetermined pulse sequence (para 0126 teaches pixel values are used to combined the images for smooth image).  
Regarding Claim 12-14, Machada teaches a quantitative image calculation unit that calculates a quantitative image from the plurality of images captured in the predetermined pulse sequence (fig. 2 element 45 is a combination setting unit; figs. 3 and 9 teaches setting condition and combining images).  

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2006/0064004 to Machida; U. S. Publication No. 2014/0303478 to Roche et al.; and U. S. Publication No. 2018/0095152 to Triaire et al. none of the prior art alone or in combination teaches that the combination function is a discriminant function of outputting a value indicating the specific tissue or a tissue other than the specific tissue, and wherein the combination .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793